Name: 2007/603/EC: Commission Decision of 7 September 2007 amending Decision 2001/618/EC to include Slovakia in the list of regions free of AujeszkyÃ¢ s disease and regions of Spain in the list of regions where approved Aujeszky's disease control programmes are in place (notified under document number C(2007) 4108) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2007-09-08

 8.9.2007 EN Official Journal of the European Union L 236/7 COMMISSION DECISION of 7 September 2007 amending Decision 2001/618/EC to include Slovakia in the list of regions free of Aujeszkys disease and regions of Spain in the list of regions where approved Aujeszky's disease control programmes are in place (notified under document number C(2007) 4108) (Text with EEA relevance) (2007/603/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to intra-Community trade in certain animals. Article 9 of that Directive provides for compulsory national programmes for certain contagious disease, including Aujeszky's disease, to be submitted to the Commission for approval. In addition, Article 10 of Directive 64/432/EC provides for Member States to submit documentation to the Commission concerning the status of those diseases in their territory. (2) Commission Decision 2001/618/EC of 23 July 2001 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease, criteria to provide information on this disease and repealing Decisions 93/24/EEC and 93/244/EEC (2) contains a list of Member States or regions thereof free of Aujeszky's disease and where vaccination is prohibited in Annex I thereto. Annex II to Decision 2001/618/EC contains a list of Member States or regions thereof where disease control programme for that disease are in place. (3) A programme for the eradication of Aujeszkys disease has been implemented in Slovakia for several years. (4) Slovakia has submitted supporting documentation to the Commission as regards the Aujeszky's disease-free status of the territory of Slovakia demonstrating that the disease has been eradicated from that Member State. (5) The Commission has examined the documentation submitted by Slovakia and found it to comply with Article 10(1) of Directive 64/432/EEC. Accordingly, that Member State should be included in the list in Annex I to Decision 2001/618/EC. (6) A programme for the eradication of Aujeszky's disease has been implemented in Spain for several years. (7) Spain has now submitted supporting documentation to the Commission as regards the programme in place in the Autonomous Communities of Galicia, PaÃ ­s Vasco, Asturias, Cantabria, Navarra, La Rioja, and the provinces of LeÃ ³n, Zamora, Palencia, Burgos, Valladolid and Ã vila in the Autonomous Community of Castilla y LeÃ ³n and the province of Las Palmas in the Canary Islands and requested the approval of this programme. (8) The Commission has examined the submitted documentation by Spain and found it to comply with the criteria laid down in Article 9(1) of Directive 64/432/EEC. (9) Accordingly, the list in Annex II to Decision 2001/618/EC should be amended to include those regions of Spain. (10) Decision 2001/618/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2001/618/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 215, 9.8.2001, p. 48. Decision as last amended by Decision 2006/911/EC (OJ L 346, 9.12.2006, p. 41). ANNEX ANNEX I Member States or regions thereof free of Aujeszky's disease and where vaccination is prohibited ISO code Member State Regions CZ Czech Republic All regions DK Denmark All regions DE Germany All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Indre, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Moselle, NiÃ ¨vre, Oise, Orne, Paris, Pas de Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire de Belfort, Val-de-Marne, Val-d'Oise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines CY Cyprus Whole territory LU Luxembourg All regions AT Austria Whole territory SK Slovakia All regions FI Finland All regions SE Sweden All regions UK United Kingdom All regions in England, Scotland and Wales ANNEX II Member States or regions thereof where approved Aujeszky's disease control programmes are in place ISO code Member State Regions BE Belgium Whole territory ES Spain The territory of the Autonomous Communities of Galicia, PaÃ ­s Vasco, Asturias, Cantabria, Navarra, La Rioja The territory of the provinces of LeÃ ³n, Zamora, Palencia, Burgos, Valladolid and Ã vila in the Autonomous Community of Castilla y LeÃ ³n. The territory of the province of Las Palmas in the Canary Islands FR France The departments of CÃ ´tes-d'Armor, FinistÃ ¨re, Ille-et-Vilaine, Morbihan and Nord IT Italy The province of Bolzano NL Netherlands Whole territory